Stucki and Mrs. F.J. Stucki were convicted in the municipal court of Oklahoma City, Okla., of the offense of running a disorderly house in violation of the city ordinance, and were fined the sum of $19 and costs in the sum of $1.
The appeal was lodged in this court on November 29, 1920. It appears from the case-made that the judgment against each defendant was on the 1st day of July, 1920, satisfied by the payment in full of the fine and costs as evidenced by the return of C.T. Linville, chief of police, to the mittimus issued, in each case, on the judgment.
Where the judgment below has been satisfied, all questions become moot, and the appeal will be dismissed. Duncan v. Ratliff,63 Okla. 19, 161 P. 1174.
For the reasons stated, the appeal as to each defendant is hereby dismissed.